DETAILED ACTION
This Office Action is in response to the application filed on August 24, 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,523,899 (the ‘899 patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that claims 1-20 of the ‘899 patent and claims 1-20 of the instant invention cover substantially the same subject matter.
Similarly, claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/726,517. 
The table below shows claim 1, a sample of how each of these claims is rendered unpatentable by claims such as claim 1 of the ‘899 patent:
Instant Application 17/001,047
Patent No. 10,523,899
1. (Original) A system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices, the system comprising: 
1. A system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices, the system comprising:
1. Limitation 1: at least one processor; 
1. Limitation 1: at least one processor;
1. Limitation 2: a memory that is accessible by the at least one processor;
1. Limitation 2: a memory that is accessible by the at least one processor;
1. Limitation 3: a camera that is accessible by the at least one processor and that is configured to capture one or more images;
1. Limitation 3: a camera that is accessible by the at least one processor and that is configured to capture one or more images;
1. Limitation 4: a display that is accessible by the at least one processor and that is configured to display content;
1. Limitation 4: a display that is accessible by the at least one processor and that is configured to display content;
1. Limitation 5: a touch-screen interface accessible by the at least one processor and that is configured to receive input from a user; and
1. Limitation 5: a touch-screen interface accessible by the at least one processor and that is configured to receive input from a user; and
1. Limitation 6: a video mixer module stored in the memory that is configured to mix graphical content;
1. Limitation 6: a video mixer module stored in the memory that is configured to mix graphical content;
1. Limitation 7: wherein, when executing at least some code stored in the memory, the at least one processor is configured to:
1. Limitation 7: wherein, when executing at least some code stored in the memory, the at least one processor is configured to:

1. Limitation 8: integrate in the memory, via the video mixer, one or more images from the camera with content selected by at least one user, 

1. Limitation 9: generate, using the integrated one or more images and content, a coordinated presentation…, wherein the coordinated presentation is configured to enable respective interaction at each of a plurality of remote devices, such that results of a respective interaction at a particular remote device but are not viewable at other of the remote devices, wherein the coordinated presentation is further configured to be transmitted to the one or more remote devices;
1. Limitation 9: process the coordinated presentation to provide an abridged version of the coordinated presentation at at least one of the remote devices.
1. Limitation 10: process the coordinated presentation to provide an abridged version of the coordinated presentation at at least one of the remote devices.


Thereby, claim 1 is not patentably distinct from claim 1 of the ‘899 patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0194374 (“Kieft”) in view of U.S. Patent Publication No. 2009/0256835 (“Moote”).
With respect to claim 1, Kieft discloses the invention substantially as claimed, including 
A system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices (see Fig. 1, item 100, Abstract, ¶11, showing and describing a system for providing audio/video for sharing with multiple devices and ¶¶55, 72-73, describing that this video/audio content may be customized, e.g., with graphical elements), the system comprising:
at least one processor (see Fig. 1, item 135, ¶26, showing and describing a processor);
a memory that is accessible by the at least one processor (see Fig. 1, item 110, ¶¶26, 28, 39, describing a memory accessible by processor 135 storing software and that storage device 100 has memory for storing digital data including images and privacy designators);
a camera that is accessible by the at least one processor and that is configured to capture one or more images (see Fig. 1, item 105, ¶27, describing a camera accessible by the processor and configured to capture images);
a display that is accessible by the at least one processor and that is configured to display content (see Fig. 1, item 140, ¶¶29, 44, 60, 77-78, showing and describing a display accessible by the processor for displaying content);
a touch-screen interface accessible by the at least one processor and that is configured to receive input from a user (see Fig. 1, item 115, ¶29, describing a touch screen for accepting user input accessible by the processor); and
a video mixer module stored in the memory… (see ¶26, describing that the memory may store and the processor may execute software to achieve the invention and ¶¶71-73 describing that the invention includes the addition of graphics to video, i.e., the stored software necessarily includes a video mixer module embodied within the software);
wherein, when executing at least some code stored in the memory, the at least one processor is configured to:
generate a coordinated presentation by integrating in the memory, via the video mixer, one or more images from the camera with content selected by at least one user, wherein the coordinated presentation is configured to enable respective interaction at each of a plurality of remote devices (see Figs. 7a, 7b, ¶¶27-29, 39, 42-45, 52-53, 55, 71-73, 76, showing and describing video conference/presentation content obtained from a camera and stored in memory, that the video conference/presentation content allows multiple remote users to interact with it, e.g., it may be manipulated by/combined with user input to add data to the video/presentation or to add privacy permissions data to the video/presentations (as in the calendar shown in Fig. 7b) and that it then may be stored in storage of the device, i.e., a coordinated presentation of images from the camera and content selected by a user is integrated in memory and is configured to enable respective interaction at each of a plurality of remote devices; see also citations and arguments with respect to video mixer above), such that results of a respective interaction at a particular remote device are viewable at the particular remote device but are not viewable at other of the remote devices, wherein the coordinated presentation is further configured to be transmitted to the one or more remote devices (see citations with respect to earlier portion of this element above describing enabling interaction at the remote devices to modify content and Figs. 2, 7a, 7b, ¶¶10-11, 22-23, 34, 57-60, 66, 76, describing that the system shares/transmits the video conference/application sharing content with/to one or more remote devices and that it may allow shared data, including such modifications, to be designated private such that they are not shared or shared in a way that particular information is obscured, left out, or restricted, i.e., the coordinated presentation is  transmitted to one or more remote devices and the results of a respective interaction at a particular remote device are viewable at the particular remote device but are not viewable at other of the remote devices);
process the coordinated presentation to provide an abridged version of the coordinated presentation at at least one of the remote devices (see ¶¶10-11, 22-23, 57-60, 66, 76, describing that the system may process the video conference/application sharing, i.e., coordinated presentation, such that where a user has designated data to be private, it is not shared or is shared with other users, but is done so in a way that particular information is obscured, left out, or restricted, i.e., to provide an abridged version of the coordinated presentation at at least one of the remote devices).
As detailed above, Kieft discloses that users may manipulate video conference/presentation content, e.g., by providing user inputs which may be shown graphically on the devices (see citations above, including, ¶¶71-73) and that this function is accomplished by software stored in memory (see ¶¶26, 33, 52). Thus, although it is clear from Kieft that its video/presentation is ultimately mixed with graphics and that this will be accomplished via software stored in memory, Kieft does not explicitly describe the mixing itself, i.e., it does not explicitly described a video mixer module … that is configured to mix graphical content.
However, in the same field of endeavor, Moote discloses that it was known to use a video processor to execute software that generates video with added graphic content, i.e., it is known to use: 
a video mixer module … that is configured to mix graphical content (see Figs. 3-4, items 58, 61-63, ¶¶27-28, describing a video processor that includes a CPU and a GPU operating to add graphic content to video based on user input – Examiner notes that one of ordinary skill in the art at the time of filing would have understood CPUs and GPUs to operate according to software);
As detailed above, Kieft describes software stored in memory that results in the presentation of combined video and graphical content, i.e., a video mixer module (see citations above), but does not explicitly detail the mixing of the video. At the time of filing, one of ordinary skill would have been familiar with how to achieve mixed video and graphical content via software and have understood that, as evidenced by Moote, one known way would have been to use a video processor that mixes video by adding user inputted graphical content into video. Accordingly, to one of ordinary skill in the art at the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a video mixer module configured to mix graphical content to achieve a combined presentation of video and graphics in the application sharing system of Kieft as taught by Moote.
With respect to claim 2, Kieft discloses the invention substantially as claimed. As described above Kieft in view of Moote discloses all the elements of independent claim 1. Kieft/Moote additionally discloses: 
wherein the abridged version is provided in a graphical user interface configured with a timeline (see Kieft Fig. 7b, showing an abridged version provided in a GUI with a calendar, i.e., timeline). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Kieft discloses the invention substantially as claimed. As described above Kieft in view of Moote discloses all the elements of independent claim 1. Kieft/Moote additionally discloses: 
wherein the coordinated presentation is processed by the at least one processor by:
determining a plurality of events in the coordinated presentation; 
indexing each of the plurality of events; and
providing, in a timeline configured in a graphical user interface, the abridged version of the coordinated presentation as a function of the indexed events (see Kieft Figs. 7a and 7b, ¶¶57, 59, 76, showing and describing that the invention (which is executed by the processor as described with respect to claim 1 above) may include a calendar which is processed to be shared by determining appointments, i.e., a plurality of events, in the calendar, i.e., coordinated presentation, where the calendar/presentation includes events with indicators (e.g., date indicators), i.e., indexes, and that a GUI shows a calendar, i.e., timeline, in the GUI including indexed events, including private (i.e., abridged) events, and presented in the calendar as a function of those indexed events (by date as shown in Fig. 7b)).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 5, Kieft discloses the invention substantially as claimed. As described above Kieft in view of Moote discloses all the elements of dependent claim 3. Kieft/Moote additionally discloses: 
wherein at least one processor is configured to adjust the length of the abridged version of the coordinated presentation as a function of the indexed events (see Kieft Figs. 7a, 7b, showing that based on the calendar, i.e., indexed events, the system may adjust the length of the abridged version of the calendar/presentation, e.g., by providing more or less information and/or entries regarding the daily events). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Kieft discloses the invention substantially as claimed. As described above Kieft in view of Moote discloses all the elements of dependent claim 3. Kieft/Moote additionally discloses: 
wherein the events are detected by the at least one processor as a function of changes in content in the coordinated presentation (see citations and arguments with respect to claims 1 and 3 above, including Kieft Figs. 7a, 7b, ¶¶59, 76, describing that the changes in calendar events and the changes in the privacy designation of such event may be detected by the processor and a calendar for sharing created based on user input, i.e., events are detected as a function of changes in content in the coordinated presentation). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Kieft discloses the invention substantially as claimed. As described above Kieft in view of Moote discloses all the elements of dependent claim 6. Kieft/Moote additionally discloses: 
wherein the changes represent changes in the content selected by the at least one user (see citations and arguments with respect to claims 1, 3, and 6 above, including Kieft Figs. 7a, 7b, ¶¶59, 76, describing that participants may change the privacy of the events in the calendar, i.e., content, selected by a user for privacy designation). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Kieft discloses the invention substantially as claimed. As described above Kieft in view of Moote discloses all the elements of dependent claim 7. Kieft/Moote additionally discloses: 
wherein the changes in the content include at least one of: 
display of a presentation slide;
display of a person;
user interaction of content in the coordinated presentation;
user behavior within the coordinated presentation;
biometrics of at least one user within the coordinated presentation; and
a discussion of users in the coordinated presentation (see citations and arguments with respect to claims 3 and 6 above, describing making changes in the privacy of the content, i.e., in the display of such a calendar slide and/or in the display of permitted user interaction of content, in the user behavior within the coordinated presentation (not allowing for a user to obtain additional info about the private event as described in ¶59)).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Kieft discloses the invention substantially as claimed. As described above Kieft in view of Moote discloses all the elements of independent claim 1. Kieft/Moote additionally discloses: 
wherein the coordinated presentation includes an video conference session between a plurality of user computing devices (see Kieft ¶¶22-23, 77, 81, describing that the coordinated presentation may be a video conference shared between a plurality of user computing devices). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Kieft discloses the invention substantially as claimed. As described above Kieft in view of Moote discloses all the elements of independent claim 1. Kieft/Moote additionally discloses: 
wherein the at least one processor is configured to provide a dashboard interface for users to define respective portions of the coordinated presentation that are to be provided or skipped in the abridged version of the coordinated presentation (see Kieft ¶¶22-23, 39, 59-60, 70, 76, describing the providing of an interface including menus, buttons, sliders, lists, etc., i.e., a dashboard interface, for users to define portions of the presentation that are public (to be provided) and that are private (and should not be shared or should be only partially shared) in the presentation seen by other devices, i.e., that are provided or skipped in the abridged version of the coordinated presentation). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, claim 11 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 1 also apply to claim 11.
With respect to claim 12, claim 12 recites the elements of claim 2 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 2 also apply to claim 12.
With respect to claim 13, claim 13 recites the elements of claim 3 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 3 also apply to claim 13.
With respect to claim 15, claim 15 recites the elements of claim 5 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 5 also apply to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 6 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 6 also apply to claim 16.
With respect to claim 17, claim 17 recites the elements of claim 7 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 7 also apply to claim 17.
With respect to claim 18, claim 18 recites the elements of claim 8 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 8 also apply to claim 18.
With respect to claim 19, claim 19 recites the elements of claim 9 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 9 also apply to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 10 also apply to claim 20.
Claim Rejections - 35 USC § 103
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kieft in view of Moote and further in view of U.S. Patent No. 8,875,308 (“Fabrikant”).
With respect to claim 4, Kieft discloses the invention substantially as claimed. As described above Kieft in view of Moote discloses all the elements of dependent claim 3. 
Kieft/Moote does not explicitly disclose wherein the at least one processor is configured to assign a weight to at least one of the indexed events.
However, in the same field of endeavor, Fabrikant discloses that it was known to assign a privacy level values representing weights to peer-shared data: 
wherein the at least one processor is configured to assign a weight… (see Fig. 2, 2:60-3:12, 3:25-65, describing that it was known to assign weights to privacy levels associated with particular shared items).
Fabrikant discloses the benefits of assigning privacy to shared data using levels/weights (see citations above, describing that doing so allows for plural sets of privacy level values and an analysis of privacy based on groups, e.g., groups of persons, such that an item from the group may be assigned the average privacy level of the group). Kieft/Moote describes the setting of privacy in a calendar of events. At the time of filing, one of ordinary skill would have been familiar with privacy of data, e.g., calendar data/events and the information associated therewith (locations, participants, etc.), and have understood that, as evidenced by Fabrikant, allowing for plural sets of privacy values and a privacy rating/weight for a calendar event based on the participants of that event, i.e., assigning a weight to the indexed events, would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such assignment of weighted privacy values, as taught by Fabrikant, to the indexed calendar events of Kieft/Moote in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include assign a privacy level/weight to the indexed/calendar events in the data sharing system of Kieft/Moote as taught by Fabrikant.
With respect to claim 14, claim 14 recites the elements of claim 4 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 4 also apply to claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481